Action for damages for personal injuries alleged to have been sustained by the infant plaintiff through the negligence of the defend*625ants, and by his father for expenses and loss of services. All parties stipulated in open court that the trial should “ proceed with eleven jurors with the same force and effect as if the jury were constituted of twelve.” Judgment for defendants unanimously affirmed, with costs. The only point made by appellants is that the trial court was in error in permitting the trial to proceed with eleven jurors. Present — Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ.